 1                                                                   The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11 CORLISS CONDOMINIUM OWNERS
   ASSOCIATION, a Washington non-profit
12 corporation,                                          NO. 2:20-cv-00080-BJR
13
                                   Plaintiff,
14 v.                                                     ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR VOLUNTARY
15 AMERICAN FAMILY INSURANCE                              DISMISSAL OF CLAIMS AGAINST
   COMPANY, a Wisconsin company, ASPEN                    DEFENDANT QBE SPECIALTY
16 SPECIALTY INSURANCE COMPANY, a North                   INSURANCE COMPANY WITHOUT
   Dakota company, EAGLE WEST INSURANCE                   PREJUDICE
17
   COMPANY, a California company, QBE
18 SPECIALTY INSURANCE COMPANY, a North
   Dakota company, and DOE INSURANCE
19 COMPANIES 1–10,

20                                 Defendants.
21

22          THIS MATTER having come on regularly before the Court on the Motion of plaintiff for

23 voluntary dismissal of claims against defendant QBE Specialty Insurance Company, without

24 prejudice, and pursuant to Fed..R. Civ. P. 41(a)(1)(A)(i), and the Court having considered plaintiff’s

25
     Motion and the records and files herein; and the Court being fully advised, now therefore,
26

27

     ORDER GRANTING VOLUNTARY                                          HOUSER LAW, PLLC
                                                                   1325 4th AVENUE, SUITE 1650
     DISMISSAL OF CLAIMS                                               SEATTLE, WA 98101
     AGAINST QBE SPECIALTY - 1                                          PHONE 206.962.5810
     IT IS ORDERED, ADJUDGED and DECREED that Plaintiff’s claims against QBE Specialty
 1

 2 Insurance Company are hereby dismissed without prejudice and without any award of costs or

 3 attorneys’ fees to any party.

 4          DATED this 9th day of March 2020.
 5

 6

 7

 8
                                                     A
                                                     Barbara Jacobs Rothstein
 9                                                   U.S. District Court Judge

10

11
     Presented by:
12

13

14 HOUSER LAW, PLLC

15 /s/ Daniel S. Houser

16 Daniel S. Houser, WSBA #32327
   1325 Fourth Avenue, Suite 1650
17 Seattle, WA 98101
   Phone: 206.962.5810
18 Email: dan@dhouserlaw.com
   Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

     ORDER GRANTING VOLUNTARY                                     HOUSER LAW, PLLC
                                                              1325 4th AVENUE, SUITE 1650
     DISMISSAL OF CLAIMS                                          SEATTLE, WA 98101
     AGAINST QBE SPECIALTY - 2                                     PHONE 206.962.5810
